UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period: May 31, 2012 Item 1. Reports to Stockholders. Annual Report May 31, 2012 Schooner Fund Class A (SCNAX) Schooner Global Absolute Return Fund (SARIX) Investment Advisor Schooner Investment Group, LLC 676 East Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 12 INVESTMENT HIGHLIGHTS 14 SCHOONER FUND SCHEDULE OF INVESTMENTS 19 SCHEDULE OF OPTIONS WRITTEN 26 SCHOONER GLOBAL ABSOLUTE RETURN FUND SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT 30 SCHEDULE OF OPEN FUTURES CONTRACTS 31 STATEMENTS OF ASSETS AND LIABILITIES 32 STATEMENTS OF OPERATIONS 33 STATEMENTS OF CHANGES IN NET ASSETS 34 FINANCIAL HIGHLIGHTS 36 NOTES TO FINANCIAL STATEMENTS 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 58 NOTICE OF PRIVACY POLICY & PRACTICES 59 ADDITIONAL INFORMATION 60 Schooner Fund (SCNAX) Annual Shareholder Letter Dear Fellow Shareholders, The year ending 5-31-2012 was very successful on many levels for the Schooner Fund.In our opinion, the return performance, risk performance, and growth of the Fund were all solid.It was a challenging and wild year for the equity markets which finished at about the same levels.Markets were dominated by the actions of foreign and domestic governments and quasi-governmental institutions, seemingly on a rinse and repeat cycle for the past three years.Despite these challenging market conditions, the Fund’s total net return was +3.39% for the year, significantly beating both the S&P 500 total return of -0.41% and the Morningstar Long/Short category total return of -5.64%.More importantly, the Fund achieved these returns with a much better risk profile compared to our benchmark, the S&P 500 Index and our peer group the Morningstar Long/Short category.The Fund’s volatility of returns and maximum drawdown were about half that of the S&P 500 Index.The hedging strategies around the core underlying large cap, diversified equity portfolio were responsible for the superior risk adjusted performance of the past year.The derivative securities used in the dynamic hedging process consisted of selling single name front or second month out of the money call options against core long equities, selectively purchasing index puts or put spreads, and minimally using long convertible securities.These securities were used in different proportions throughout the period as market conditions varied and implied and realized equity volatility changed.The overall cash position of the fund was around 5% or less throughout the period.Needless to say, we are always pleased with the combination of higher returns and less risk. One Year Performance and Risk Statistics This chart illustrates the performance of a hypothetical investment made in the Fund on 5/31/11-5/31/12.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge.This chart does not imply future performance. 3 Risk Statistics (5/31/11 – 5/31/12) Annualized Std Best
